 



Exhibit 10.9
THE LUBRIZOL CORPORATION
2005 EXECUTIVE COUNCIL
DEFERRED COMPENSATION PLAN
(As Amended and Restated January 1, 2008)
1. Purpose. The purpose of this 2005 Executive Council Deferred Compensation
Plan (the “Plan”) is to permit a person who is a member of the Executive Council
(sometimes hereinafter referred to as the “Member” or as the “Participant”), and
who is employed by The Lubrizol Corporation (the “Company”), to defer a portion
of such Member’s compensation earned in calendar years beginning on or after
January 1, 2005, as provided in this Plan.
2. Administration. The Plan shall be administered by the Organization and
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee’s interpretation and construction of all provisions
of the Plan shall be binding and conclusive upon all Participants and their
heirs and/or successors.
3. Right to Defer Compensation.
(a) A Member may, at any time prior to January 1 of a given calendar year,
elect, for one the calendar year commencing with the calendar year immediately
following the election (“Participation Year”), to defer under the Plan a
pre-selected fixed dollar amount or percentage up to 90 percent of such Member’s
annual variable compensation, if any (the “deferred compensation”), under the
Company’s annual incentive plan (“Incentive Plan”), which such Participant may
thereafter be entitled to receive for services performed during the
Participation Year; provided, however that the actual amount deferred will be
the elected amount less any applicable withholding taxes. Notwithstanding the
foregoing, a Member may prior to March 15, 2005 make an election relating to
deferred compensation with respect to services performed on or after January 1,
2005 and on or before December 31, 2005.
(b) The election under this Section 3 shall take effect on the first day of the
elected Participation Year and such election shall be irrevocable for any
elected Participation Year once such Participation Year shall have commenced.
(c) Notwithstanding paragraphs (a) and (b), the first year a Participant becomes
eligible to participate in the Plan, he may make an initial deferral election
within 30 days after he becomes eligible to participate but only with respect to
compensation paid for services performed after the election.
(d) All elections under this Plan shall be made by written notice (on a form
provided by the Company) specifying the deferred compensation, if any,
determined under paragraph (a).
(e) A Participant must make an election for each Participation Year.
Notwithstanding paragraph (b) and the first sentence of this paragraph (e), any
variable compensation earned after the end of the first month in which a
Participant under this Plan ceases to be a Member, as defined in Section 1, but
continues to be employed by the Company, shall not be deferred, provided
however, the balance in the Participant’s Stock Deferral Accounts shall continue
to be held and administered pursuant to the Plan.

1



--------------------------------------------------------------------------------



 



(f) All notices by a Participant under the Plan shall be in writing and shall be
given to the Company’s Vice President, Human Resources.
4. Stock Deferral Accounts and Stock Matching Accounts.
(a) At the close of business of the day on which the Incentive Plan deferred
compensation would have been payable to the Participant in the absence of the
election under the Plan to defer payment thereof, there shall be credited to a
separate Stock Deferral Account and Stock Matching Account for each Participant
full and fractional stock equivalent units (“Units”) which shall be established
as hereinafter provided and shall be maintained for each Participant on the
Company’s records.
(b) The number of full and fractional Units that shall be credited to a separate
Stock Deferral Account for a Participant shall be equal to an amount determined
by dividing the Participant’s deferred compensation for the applicable
Participation Year by the average of the closing price for Lubrizol Common
Shares (“Shares”) on the New York Stock Exchange (“NYSE”) composite transactions
reporting system (“composite tape”) for each of the ten (10) consecutive trading
days commencing on the fourth business day following the release of earnings for
such Participation Year.
(c) The number of full and fractional Units that shall be credited to a separate
Stock Matching Account for a Participant shall be equal to an amount determined
by multiplying the number of Units determined in paragraph (b) by .25.
(d) To the extent that, at the time Units are credited to a Stock Deferral
Account Stock Matching Account of a Participant, any federal, state or local
payroll withholding tax applies (e.g., Medicare withholding tax), the
Participant shall be responsible for the payment of such amount to the Company
and the Company shall promptly remit such amount to the proper taxing authority.
(e) The amount of deferred compensation used in the formulae set forth in
paragraphs (b) and (c) shall not constitute sums due and owing to Participant.
Such amounts shall be used solely as part of the formulae to determine the
number of full and fractional Units.
(f) As of each dividend payment date established by the Company for the payment
of cash dividends with respect to its Shares, the Company shall credit each
separate Stock Deferral Account and Stock Matching Account of a Participant with
an additional number of whole and/or fractional Units equal to:

  (i)   the product of (x) the dividend per Share which is payable with respect
to such dividend payment date, multiplied by (y) the number of whole and
fractional Units credited to the separate Stock Deferral Account and Stock
Matching Account, respectively, of the Participant as of such payment date;

divided by

  (ii)   the closing price of a Share on the dividend payment date (or if Shares
were not traded on that date, on the next preceding day

2



--------------------------------------------------------------------------------



 



on which Shares were so traded), as reported on the NYSE-composite tape.
(g) At no time prior to actual delivery of Shares pursuant to the Plan shall the
Company be obligated to purchase or reserve Shares for delivery to any
Participant and a Participant shall not be a shareholder or have any of the
rights of a shareholder with respect to the Units credited to each separate
Stock Deferral Account or Stock Matching Account of a Participant.
5. Payment of Deferred Compensation.
(a) All Units credited to a separate Stock Deferral Account and Stock Matching
Account of Participant, including dividend equivalents thereon, shall be payable
to the Participant in a lump sum within 60 days after the third anniversary from
the first date Units were credited to such separate Stock Deferral Account and
Stock Matching Account of the Participant under Section 4(a) for a particular
Participation Year unless the Participant elects at the time of deferral under
Section 3 to have the Units paid six (6) months after the Participant’s
separation from service or upon another specified date; provided, however, that
after the Participant makes the deferral election under Section 5, the
Participant may elect once for any Participation Year of deferral, to change the
date of distribution to another in-service year or six (6) months after the
Participant has separated from service; provided further, that any such
modification must be made in writing at least twelve (12) months prior to the
original date of distribution; provided further, that the deferred distribution
date must be at least five (5) years after the date originally selected. Amounts
so further deferred will be paid within 60 days after the date selected.
(b) All distributions or payments of Units to a Participant in the Participant’s
Stock Deferral Account shall be made in Shares equal to the number of whole
Units credited to the separate Stock Deferral Account(s) of the Participant
which become payable in accordance with Section 5(a). Any fractional number of
Units shall be paid in cash in lieu of Shares based on the closing price for a
Share on the NYSE composite tape on the date the Stock Deferral Account(s)
become payable.
(c) All distributions or payments of Units to a Participant in the Participant’s
Stock Matching Account shall be made in cash equal to the number of whole Units
credited to the separate Stock Matching Account(s) of the Participant, which
become payable in accordance with Section 5(a) multiplied by the closing price
for a Share on the NYSE composite tape on the date the Stock Matching Account(s)
become payable.
(d) To the extent that, at the time Shares are distributed to a Participant, any
federal, state or local payroll withholding tax applies, tax withholding for
distributions shall be made from those Shares that would provide for the
federal, state and/or local income tax at the rates then applicable for
supplemental wages, unless otherwise requested by the Participant, but in no
event less than the statutory minimums for tax withholding. For purposes of
determining the number of Shares that are to be withheld to provide for the tax
withholding, Shares shall be valued at the closing price on the New York Stock
Exchange of a Share on the date the Shares are distributable (or if the Shares
were not traded on that date, on the next preceding day on which the Shares were
so traded). If the determination of the tax withholding would require the
withholding of a fractional Share, the Company shall withhold the nearest whole
number of Shares

3



--------------------------------------------------------------------------------



 



needed to pay the tax withholding, rounded up, and remit to the Participant in
cash the amount of the excess after the withholding taxes have been satisfied.
(e) In the event a Participant dies prior to receiving payment of the entire
amount in each separate Stock Deferral Account and Stock Matching Account of the
Participant, the unpaid balance shall be paid within 60 days after the date of
death to such beneficiary as the Participant may have designated in writing to
the Vice President, Human Resources, of the Company as the beneficiary to
receive any such post-death distribution under the Plan or, in the absence of
such written designation, to the Participant’s legal representative or to the
beneficiary designated in the Participant’s last will as the one to receive such
distributions.
(f) To the extent the Committee deems necessary, the Shares distributed to a
Participant pursuant to Section 5(a) or 6 or to a beneficiary pursuant to
Section 5(e) may contain such restrictions on the right of immediate transfer as
the Committee may reasonably determine.
6. Unforeseeable Emergency. The Committee may accelerate the distribution of
part or all of one or more of a Participant’s separate Stock Deferral Accounts
and Stock Matching Account for reasons of an unforeseeable emergency that cannot
be met using other resources, as determined by the Committee pursuant to the
terms of this Section 8. For purposes of the Plan, an unforeseeable emergency is
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
beneficiary or the Participant’s dependent (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)); the loss of
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. A distribution based on severe financial hardship shall not
exceed the amount reasonably necessary to satisfy the emergency need (which may
include amounts necessary to pay any Federal, state, local or foreign income
taxes or penalties reasonably anticipated from the distribution).
7. Non-assignability. None of the rights or interests in any of the
Participant’s separate Stock Deferral Accounts and Stock Matching Accounts
shall, at any time prior to actual payment or distribution pursuant to the Plan,
be assignable or transferable in whole or in part, either voluntarily or by
operation of law or otherwise, and such rights and interest shall not be subject
to payment of debts by execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner.
8. Interest of Participant. The Company shall be under no obligation to
segregate or reserve any funds or other assets for purposes relating to the Plan
and, except as set forth in this Plan, no Participant shall have any rights
whatsoever in or with respect to any funds or other assets held by the Company
for purposes of the Plan or otherwise. Each Participant’s separate Stock
Deferral Accounts and Stock Matching Accounts maintained for purposes of the
Plan merely constitutes a bookkeeping entry on records of the Company,
constitutes the unsecured promise and obligation of the Company to make payments
as provided herein, and shall not constitute any allocation whatsoever of any
cash or other assets of the Company or be deemed to create any trust or special
deposit with respect to any of the Company’s assets. Notwithstanding the
foregoing provisions, nothing in this Plan shall preclude the Company from
setting aside Shares or

4



--------------------------------------------------------------------------------



 



funds in trust pursuant to one or more trust agreements between a trustee and
the Company. However, no Participant shall have any secured interest or claim in
any assets or property of the Company or any such trust and all Shares or funds
contained in such trust shall remain subject to the claims of the Company’s
general creditors.
9. Miscellaneous. In the event of any change in the number of outstanding Shares
by reason of any stock dividend, stock split up, recapitalization, merger,
consolidation, exchange of shares or other similar corporate change, the number
of Units credited to each separate Stock Deferral Account and Stock Matching
Account of a Participant shall be appropriately adjusted to take into account
any such event.
10. Amendment. The Board of Directors of the Company, or the Organization and
Compensation Committee, may, from time to time, amend or terminate the Plan,
provided that no such amendment or termination of the Plan shall adversely
affect any Stock Deferral Account or Stock Matching Account of a Participant as
it existed immediately before such amendment or termination or the manner of
distribution thereof, unless such Participant shall have consented thereto in
writing. Notice of any amendment or termination of the Plan shall be given
promptly to all Participants.
11. Plan Implementation. This Plan is adopted and effective for deferrals of
variable compensation earned for calendar years beginning on and after
January 1, 2005, and amended and restated January 1, 2008.
12. Section 409A Transition Elections. A Participant who prior to January 1,
2008 has made an initial deferral election under this Plan may change the form
and/or time of payment with respect to any or all of such elections provided
however, that any election to change the time and/or form of payment shall be
made prior to December 1, 2007; provided however that (a) no such election may
be made for amounts otherwise payable under this Plan during 2007, and (b) no
payment pursuant to such election may be payable prior May 1, 2008.

5